        Case 3:19-cv-06698-LB Document 9 Filed 12/02/19 Page 1 of 1




        ALLACCESS LAW GROUP
 1      Irene Karbelashvili, State Bar Number 232223
 2      irene@allaccesslawgroup.com
        Irakli Karbelashvili, State Bar Number 302971
 3      irakli@allaccesslawgroup.com
        1400 Coleman Ave Ste F28
 4      Santa Clara, CA 95050
 5      Telephone: (408) 295-0137
        Fax: (408) 295-0142
 6
        Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
11
       DAVID B. KETROSER,                              )   Case No. 19-cv-06698-LB
12                                                     )
                              Plaintiff,               )   PLAINTIFF’S NOTICE OF
13                                                     )   VOLUNTARY DIMISSAL OF
14     vs.                                             )   ACTION WITHOUT PREJUDICE
                                                       )
15     KCP RE LLC, a California limited liability      )   FRCP 41(a)(1)(A)(i)
       company; and DOES 1-20, inclusive,              )
16                                                     )
17                            Defendants.              )
                                                       )
18                                                     )
19
20           PLEASE TAKE NOTICE that Plaintiff DAVID B. KETROSER dismisses this action,

21   through his undersigned counsel, in its entirety without prejudice pursuant to Fed. R. Civ. P.
22   41(a)(1)(A)(i). Defendant has filed neither an answer nor a motion for summary judgment.
23
24
25
26      Dated: December 2, 2019                   ___________/s/_______________________
                                                  Irene Karbelashvili, Attorney for Plaintiff
27                                                DAVID B. KETROSER

28

     Page 1 of 1
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
